DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8 and 10-12 of U.S. Patent No. 11,128,687. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.

17/407445 (instant application)
11,128,687 (reference application)
21.  A broadcast management server for streaming multi-user broadcasts, the broadcast management server comprising a processor executing instructions stored in memory, wherein the instructions cause the processor to: 
receive multimedia data captured of a first user of a plurality of users from a first remote computing device; 

stream a first multimedia broadcast comprising the multimedia data captured of the first user; 
receive a request to participate in the streamed first multimedia broadcast from a second remote computing device; 



receive, from the second remote computing device, multimedia data captured of a second user of the plurality of users in response to a determination that the request to participate in the streamed first multimedia broadcast is accepted; 
merge the multimedia data captured of the first user and the multimedia data captured of the second user to generate a merged multimedia broadcast of the first and second users; 





archive a previously streamed multimedia broadcast, the previously streamed multimedia broadcast comprising multimedia data captured of an inactive user with an inactive user computing device; 
in response to a request from a third remote computing device to receive a broadcast feed interface, automatically identify contacts followed by a third user associated with the third remote computing device, wherein the identified followed contacts comprise the inactive user and one or both of the first user and the second user; 
generate the broadcast feed interface for the third user, the broadcast feed interface comprises a plurality of multimedia posts, wherein a first multimedia post of the plurality of multimedia posts comprises a first display area configured to display the streamed merged multimedia broadcast of the first and second users, and a second multimedia post of the plurality of multimedia posts comprises a second display area configured to display the previously streamed multimedia broadcast in response to a determination that the inactive user is not currently streaming a live multimedia broadcast; and 






transmit the broadcast feed interface to the third remote computing device for presentation to the third user.
1. A broadcast management server for streaming multi-user broadcasts, the broadcast management server comprising: a processor executing instructions stored in memory, wherein the instructions cause the processor to: 
receive multimedia data captured of a first user of a plurality of users from a first remote computing device; 

stream a first multimedia broadcast comprising the multimedia data captured of the first user; 
receive a request to participate in the streamed first multimedia broadcast from a second remote computing device; 
determine whether the request to participate in the streamed first multimedia broadcast is accepted;
receive, from the second remote computing device, multimedia data captured of a second user of the plurality of users in response to a determination that the request to participate in the streamed first multimedia broadcast is accepted;
merge the multimedia data captured of the first user and the multimedia data captured of the second user to generate a merged multimedia broadcast of the first and second users; 
stream a second multimedia broadcast, the second multimedia broadcast comprising multimedia data captured of a third user with a third remote computing device; 
archive a previously streamed multimedia broadcast, the previously streamed multimedia broadcast comprising multimedia data captured of an inactive user with an inactive user computing device; 
in response to a request from a fourth user to receive a broadcast feed interface, automatically identify contacts followed by the fourth user, the identified followed contacts comprise the inactive user, the first user, the second user, and the third user of the plurality of users; 


generate the broadcast feed interface for the fourth user, the broadcast feed interface comprises a plurality of multimedia posts, wherein a first multimedia post of the plurality of multimedia posts comprises a first display area configured to display the streamed merged multimedia broadcast of the first and second users, wherein a second multimedia post of the plurality of multimedia posts comprises a second display area configured to display the streamed second multimedia broadcast of the third user, and wherein a third multimedia post of the plurality of multimedia posts comprises a third display area configured to display the previously streamed multimedia broadcast in response to a determination that the inactive user is not currently streaming a live multimedia broadcast; and 
transmit the broadcast feed interface to a fourth remote computing device for presentation to the fourth users, wherein each of the plurality of multimedia posts that are associated with a live multimedia broadcast comprises, when presented to the fourth user via the broadcast feed, a join button that is configured to be selected by the fourth user to request to participate in the live multimedia broadcast associated with that multimedia post.
22 (27 and 32). The broadcast management server of claim 21, wherein each of the plurality of multimedia posts that are associated with a live multimedia broadcast comprises, when presented to the third user via the broadcast feed interface, a join button that is configured to be selected by the third user to request to participate in the live multimedia broadcast associated with that multimedia post.


23 (and 28). The broadcast management server of claim 21, wherein the instructions further cause the processor to: 
determine whether the request to participate in the streamed first multimedia broadcast is transferred to a hold queue; and 

suppress the request to participate in the first streamed multimedia broadcast in response to a determination that the request to participate is transferred to the hold queue.
2. (7 and 11) The broadcast management server of claim 1, wherein the instructions further cause the processor to: 
determine whether the request to participate in the streamed first multimedia broadcast is transferred to a hold queue; and 

suppress the request to participate in the first streamed multimedia broadcast in response to a determination that the request to participate is transferred to the hold queue.
24 (29 and 33). The broadcast management server of claim 21, wherein the multimedia data captured of the first user and the multimedia data captured of the second user comprise live video data captured of the first and second users.
4. The broadcast management server of claim 1, wherein the multimedia data captured of the first user and the multimedia data captured of the second user comprise live video data captured of the first and second users.
25 (30 and 34). The broadcast management server of claim 24, wherein to merge the multimedia data captured of the first user and the multimedia data captured of the second user comprises to merge the live video data captured of the first user and the live video data captured of the second user to generate a merged live video stream comprising a plurality of frames, each frame of the merged live video stream is split into a first frame portion and a second frame portion, wherein the first frame portion of each frame comprises the live video data captured of the first user and the second frame portion comprises the live video data captured of the second user; and wherein to stream the merged multimedia broadcast comprises to stream the merged live video stream.
5 (8 and 12). The broadcast management server of claim 6, wherein to merge the multimedia data captured of the first user and the multimedia data captured of the second user comprises to merge the live video data captured of the first user and the live video data captured of the second user to generate a merged live video stream comprising a plurality of frames, each frame of the merged live video stream is split into a first frame portion and a second frame portion, wherein the first frame portion of each frame comprises the live video data captured of the first user and the second frame portion comprises the live video data captured of the second user; and wherein to stream the merged multimedia broadcast comprises to stream the merged live video stream.
26. A method for managing streaming multi-user broadcasts, the method comprising, with a processor of a broadcast management server: 


receiving multimedia data captured of a first user of a plurality of users from a first remote computing device; 
streaming a first multimedia broadcast comprising the multimedia data captured of the first user; 
receiving a request to participate in the streamed first multimedia broadcast from a second remote computing device; 




receiving, from the second remote computing device, multimedia data captured of a second user of the plurality of users in response to a determination that the request to participate in the streamed first multimedia broadcast is accepted; 
merging the multimedia data captured of the first user and the multimedia data captured of the second user to generate a merged multimedia broadcast of the first and second users; 







archiving a previously streamed multimedia broadcast, the previously streamed multimedia broadcast comprising multimedia data captured of an inactive user with an inactive user computing device; 
in response to a request from a third remote computing device to receive a broadcast feed interface, automatically identifying contacts followed by a third user associated with the third remote computing device, wherein the identified followed contacts comprise the inactive user and one or both of the first user and the second user; 
generating the broadcast feed interface for the third user, the broadcast feed interface comprising a plurality of multimedia posts, wherein a first multimedia post of the plurality of multimedia posts comprises a first display area configured to display the streamed merged multimedia broadcast of the first and second users, and a second multimedia post of the plurality of multimedia posts comprises a second display area configured to display the previously streamed multimedia broadcast in response to a determination that the inactive user is not currently streaming a live multimedia broadcast; and 





transmitting the broadcast feed interface to the third remote computing device for presentation to the third user.
6. One or more machine-readable storage media comprising a plurality of instructions stored thereon that in response to being executed by a broadcast management server, cause the broadcast management server to: 
receive multimedia data captured of a first user of a plurality of users from a first remote computing device; 
stream a first multimedia broadcast comprising the multimedia data captured of the first user; 
receive a request to participate in the streamed first multimedia broadcast from a second remote computing device; 
determine whether the request to participate in the streamed first multimedia broadcast is accepted;

receive, from the second remote computing device, multimedia data captured of a second user of the plurality of users in response to a determination that the request to participate in the streamed first multimedia broadcast is accepted;
merge the multimedia data captured of the first user and the multimedia data captured of the second user to generate a merged multimedia broadcast of the first and second users; 
stream the merged multimedia broadcast; 
stream a second multimedia broadcast, the second multimedia broadcast comprising multimedia data captured of a third user with a third remote computing device; 
archive a previously streamed multimedia broadcast, the previously streamed multimedia broadcast comprising multimedia data captured of an inactive user with an inactive user computing device; 
in response to a request from a fourth user to receive a broadcast feed interface, automatically identify contacts followed by the fourth user, the identified followed contacts comprise the inactive user, the first user, the second user, and the third user of the plurality of users; 


generate the broadcast feed interface for the fourth user, the broadcast feed interface comprises a plurality of multimedia posts, wherein a first multimedia post of the plurality of multimedia posts comprises a first display area configured to display the streamed merged multimedia broadcast of the first and second users, wherein a second multimedia post of the plurality of multimedia posts comprises a second display area configured to display the streamed second multimedia broadcast of the third user, and wherein a third multimedia post of the plurality of multimedia posts comprises a third display area configured to display the previously streamed multimedia broadcast in response to a determination that the inactive user is not currently streaming a live multimedia broadcast; and 
transmit the broadcast feed interface to a fourth remote computing device for presentation to the fourth user, wherein each of the plurality of multimedia posts that are associated with a live multimedia broadcast comprises, when presented to the fourth user via the broadcast feed, a join button that is configured to be selected by the fourth user to request to participate in the live multimedia broadcast associated with that multimedia post.
31. A broadcast management server for streaming multi-user broadcasts, the broadcast management server comprising a processor executing instructions stored in memory, wherein the instructions cause the processor to: 
during a live multimedia broadcast session initiated by a first user of a plurality of users, receive multimedia data captured of the first user from a first remote computing device; 
stream a first multimedia broadcast comprising the multimedia data captured of the first user; 













after a second remote computing device joins the live multimedia broadcast session initiated by the first user, receive, from the second remote computing device, multimedia data captured of a second user of the plurality of users; 


merge the multimedia data captured of the first user and the multimedia data captured of the second user to generate a merged multimedia broadcast as part of the first multimedia broadcast; 











archive a previously streamed multimedia broadcast, the previously streamed multimedia broadcast comprising multimedia data captured of an inactive user with an inactive user computing device; 

in response to a request from a third remote computing device to receive a broadcast feed interface, automatically identify contacts followed by a third user associated with the third remote computing device, wherein the identified followed contacts comprise the inactive user and one or both of the first user and the second user; 


generate the broadcast feed interface for the third user, the broadcast feed interface comprising a plurality of multimedia posts, wherein a first multimedia post of the plurality of multimedia posts comprises an indication of the first multimedia broadcast, and, in response to a determination that the inactive user is not currently streaming a live multimedia broadcast, a second multimedia post of the plurality of multimedia posts comprises an indication of the previously streamed multimedia broadcast; and 










cause the broadcast feed interface to display on the third remote computing device.
10. A method for streaming multi-user broadcasts, the method comprising:




receiving, by a broadcast management server and from a first remote computing device, multimedia data captured of a first user of a plurality of users; 
streaming, by the broadcast management server, a first multimedia broadcast comprising the multimedia data captured of the first user; 
receiving, by the broadcast management server and from a second remote computing device, a request to participate in the streamed first multimedia broadcast;
determining, by the broadcast management server, whether the request to participate in the streamed first multimedia broadcast is accepted; 
receiving, by the broadcast management server and from the second remote computing device, multimedia data captured of a second user of the plurality of users in response to a determination that the request to participate in the streamed first multimedia broadcast is accepted; 
merging, by the broadcast management server, the multimedia data captured of the first user and the multimedia data captured of the second user to generate a merged multimedia broadcast of the first and second users; and 
streaming, by the broadcast management server, the merged multimedia broadcast; 
streaming, by the broadcast management server, a second multimedia broadcast, the second multimedia broadcast comprising multimedia data captured of a third user with a third remote computing device; 
archiving, by the broadcast management server, a previously streamed multimedia broadcast, the previously streamed multimedia broadcast comprising multimedia data captured of an inactive user with an inactive user computing device;
automatically identifying, by the broadcast management server and in response to a request from a fourth user to receive a broadcast feed interface, contacts followed by the fourth user, the identified followed contacts comprise the inactive user, the first user, the second user, and the third user of the plurality of users;

generating, by the broadcast management server, the broadcast feed interface for the fourth user, the broadcast feed interface comprises a plurality of multimedia posts, wherein a first multimedia post of the plurality of multimedia posts comprises a first display area configured to display the streamed merged multimedia broadcast of the first and second users, wherein a second multimedia post of the plurality of multimedia posts comprises a second display area configured to display the streamed second multimedia broadcast of the third user, and wherein a third multimedia post of the plurality of multimedia posts comprises a third display area configured to display the previously streamed multimedia broadcast in response to a determination that the inactive user is not currently streaming a live multimedia broadcast; and 
transmitting, by the broadcast management server, the broadcast feed interface to a fourth remote computing device for presentation to the fourth user, wherein each of the plurality of multimedia posts that are associated with a live multimedia broadcast comprises, when presented to the fourth user via the broadcast feed, a join button that is configured to be selected by the fourth user to request to participate in the live multimedia broadcast associated with that multimedia post.


	The patent 11,128,687 anticipates the instant application as shown in the grid above. The only noticeable distinctions between the pending application and the patent lies in the number of users participating in the live broadcast (e.g. a first, second and third users in the pending application vs. a first, second, third and fourth users in the reference patent). However, one of ordinary skill in the art would have rendered it obvious that the number of users in the streamed broadcast is not novel, and that there is no patentable distinctions between the two embodiments. Additionally, another notable distinction between the patent ‘687  and the pending application is the following limitation “wherein each of the plurality of multimedia posts that are associated with a live multimedia broadcast comprises, when presented to the fourth user via the broadcast feed, a join button that is configured to be selected by the fourth user to request to participate in the live multimedia broadcast associated with that multimedia post” in claims 1, 6 and 10 of the patent ‘687. However, this limitation is recited in claims 22, 27 and 32 of the pending application. Accordingly, the pending application is anticipated by the commonly owned patent ‘687. 

Claim Objections
Claims 22, 27 and 32 are objected to as being dependent upon a rejected base claims 21, 26 and 31, but would be allowable if rewritten in independent form. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21, 23-26, 28-31 and 33-34 are allowed over the prior art. 
Based on the Examiner’s search and consideration of the pending claims, independent claims 21, 26 and 31 are deemed in condition for allowance because they recite novel features and a technical solution for multi-user interface media streaming. More specifically, the claims particularly recite a method comprising in response to a request from a third remote computing device to receive a broadcast feed interface, automatically generating the broadcast feed interface for the third user, wherein the broadcast feed comprises a plurality of multimedia posts, among them a third multimedia post comprising a first display area configured to display the previously streamed multimedia broadcast of the first and second users, and a second multimedia post of the plurality of multimedia posts comprising a second display area configured to display the previously streamed multimedia broadcast in response to a determination that the inactive user is not currently streaming a live multimedia broadcast. Additionally, the following feature of claims 22, 27 and 32 suggesting:  “and wherein each of the plurality of multimedia posts that are associated with a live multimedia broadcast comprises, when presented to the third user, a join button that is configured to be selected by the third user to request to participate in the live multimedia broadcast associated with the multimedia post” is deemed to recite novel features for providing dynamic electronic posts that users can interact with, thereby enabling streaming multi-user broadcasts. Simply put, the present amendment require providing, in response to a request from a third user, a broadcast feed interface configured to display a plurality of display areas showing multimedia posts from a plurality of contacts identified to be associated with the third user, and wherein the generated broadcast feed interface displays dynamic multimedia broadcasts, such as live streams, and static multimedia content, such as previously recorded content. The present invention therefore claims a specific and unconventional way for integrating multimedia broadcast streams into a broadcast feed interface of a user, while incorporating both dynamic and static contents that may be accessible to a user, which is a great improvement upon traditional methods with respect to online collaboration systems and shared content management, thereby providing an opportunity for users to interact therewith. The relevant prior arts to the present invention neither teach nor suggest all the features of claims 21, 23-26, 28-31 and 33-34, and the closest prior art have been identified as follow: Bieselt et al. (US 20140160223), Thapa (US 20150022625), Bush et al. (US 9,584,834) and Gresta (US 20130312041). The cited prior arts are silent with respecting to disclosing, when considered alone or as a combination, a specific process for generating a broadcast feed interface for a user such that the broadcast feed interface display dynamic multimedia broadcast content and static multimedia broadcast content as required by the claim. Additionally, when considering the invention as a whole, combining the cited reference to form the claimed invention as disclose would require impermissible hindsight. Accordingly, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454             
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454